Citation Nr: 9917007	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
skin condition of the feet and hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This is an appeal from an August 1997 regional office rating 
action denying the veteran's claim for a rating in excess of 
10 percent for a skin condition of the hands and feet.  


FINDINGS OF FACT

1.  The veteran's fungal infection currently involves the 
toenails of both feet, and the fingernails of the right hand.  

2.  Recent examinations have shown severe deformity of the 
toenails of both feet and severe deformity of the right 
fingernails, described as repugnant, with exfoliation and 
ulceration.  

3.  The medical records fail to demonstrate extensive 
exfoliation, crusting, objective evidence of systemic or 
nervous manifestations, or evidence that the disability is 
exceptionally repugnant.  


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent, but not 
higher, for a skin condition of the feet and hands have been 
met.  38 U.S.C.A. §§ 1155; 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.42, 4.57, 4.59, Part 4, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that the skin condition 
becomes worse during the summertime with high humidity, that 
his hands and fingernails become very disfigured, and that 
this disfigurement causes embarrassment, pain, and mental 
anguish.  He maintains that he does not enjoy being around 
people because they stare at his disfigured hands. 

I.  Background

The veteran was treated for a skin condition of the hands 
during service.  A VA examination in July 1973 showed 
multiple dry, scaly patches, with erythematous, thickened, 
and peeling patches over the right hand.  There was scaling 
between the toes, and all toenails and the fingernails of the 
right hand showed bright, yellow, and gray discolorations, 
with splitting of the nails.  

In a rating action in August 1973, the veteran was granted 
service connection for a skin condition of the hands and 
feet, evaluated as 10 percent disabling.

A claim for an increased rating for the skin condition was 
received from the veteran in April 1997.

On a VA examination in May 1997, severe deformity of the 
toenails on both feet from fungal infection was described.  
The right fingernails were also evaluated as severely 
deformed from this fungal infection.  There was ridging of 
the nails on the left fingernails, but there was no evidence 
of mycotic infection.  There was no evidence of mycotic 
infection elsewhere on the skin.  Color photographs were 
taken showing discoloration and deformity of the fingernails 
and toenails.  There was also some scaling on the feet.  

VA outpatient treatment reports in October 1997 show 
complaints of a rash on the right hand and both feet.  
Examination showed no lesions.  The veteran indicated that he 
had had fingernails removed in the past.  Medication was 
prescribed.  In December 1997, he was seen with mild scaling 
of the right hand and feet.  There was nail involvement.  It 
was recommended that he continue to use the medication.  

In January 1998, the veteran was requested to provide 
information whether his skin condition was subject to flare-
ups, and if subject flare-ups, it was noted that the VA would 
attempt to schedule an examination while a flare-up was in 
progress.  The veteran did not respond to this request for 
further information. 

The regional office did obtain records and clinical notes 
from private physicians who had treated the veteran in the 
1980's and 1990's.  The clinical notes and reports related 
almost exclusively to disabilities unrelated to the skin 
condition.  There was a notation in October 1997 that the 
veteran complained of eczema of the nails of the feet and 
right hand.  Physical examination showed eczema, 
onychomycosis, exfoliation, and ulceration of the nails.  It 
was felt that it was systemic on the feet and hands, and that 
the condition was repugnant.  The diagnosis was eczema 
dermatophytosis.  One physician provided a statement 
indicating that the veteran had ulcerative, exfoliative, and 
repugnant nails that were splitting and bleeding on both 
feet.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to this appeal has 
been obtained by the regional office.  In this regard, the 
veteran's medical history and current clinical manifestations 
have been reviewed in the context of all applicable 
regulations.  

With full consideration of private medical records, the 
veteran's statements, VA outpatient treatment reports, and 
the VA examination, the Board finds that there is ample 
evidence to determine the proper rating for the veteran's 
skin condition.  The VA examination, with the color 
photographs, is considered sufficient to adjudicate the 
present claim.  Finally, it is noted that the veteran was 
provided an opportunity to provide additional information 
concerning when his disability might be at its maximum, so 
that another examination could be scheduled at such a time, 
but he failed to respond.  Thereafter, the regional office 
did obtain additional information in the form of records from 
private physicians which clarified the question.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and they are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  As previously indicated, 
the veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  

Under Diagnostic Code 7806 a 50 percent evaluation will be 
assigned for skin disorders where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
A 30 percent evaluation will be assigned where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation will be assigned 
where there is exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  

The VA examination in May 1997, the VA outpatient treatment 
reports, and the clinical notes from the veteran's private 
physician indicate that the veteran has severe deformity of 
the toenails of both feet and severe deformity of the right 
fingernails.  The private physician noted that the veteran 
has had exfoliation, ulceration, splitting and bleeding, and 
that the condition was repugnant.  The color photographs on 
the VA examination showed the discoloration and disfigurement 
of the fingernails and toenails.  There is also some evidence 
that after treatment in October 1997, the condition did 
improve, as the VA outpatient treatment report in December 
1997 did show some improvement.  

The veteran's skin condition does cause disfigurement, and 
occasional exudation, itching, and ulceration.  The 
appearance was recently described as repugnant.  While the 
condition does not involve and extensive area, and is appears 
that the exudation or itching is not constant, there is 
significant disfigurement, including a highly visible area, 
the fingertips.  Where there is a question of which of two 
evaluations should be applied, the higher will be assigned if 
the disability picture approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  With reasonable doubt 
resolved in the veteran's favor, the Board finds that the 
symptoms of the veteran's skin condition most nearly 
approximate the criteria for a 30 percent evaluation.  

It is further noted that while the veteran's private 
physician did indicate that the condition was repugnant, the 
private physician, and the color photographs, fail to show 
that the condition is exceptionally repugnant.  The medical 
records demonstrate that it is limited to small portions of 
the hands and feet and does not involve extensive exfoliation 
or extensive lesions.  Ulceration was present on one occasion 
in October 1997, but apparently cleared by the VA outpatient 
visit in December 1997.  While the condition was described as 
systemic, the veteran's medical records fail to show that 
there are actually systemic manifestations.  In addition, 
while the veteran has stated on appeal that he does not enjoy 
being around other people because of the unsightliness of his 
hands, and that such condition does cause nervous 
manifestations and pain, nervous manifestations and pain were 
not noted in the extensive clinical records from the 
veteran's private physicians, the VA examination, or VA 
outpatient treatment reports.  In summary, the criteria for a 
rating in excess of 30 percent have not been met.  


ORDER

Entitlement to a rating of 30 percent, but not higher, for a 
skin condition of the feet and hands is warranted.  To this 
extent, the benefit sought on appeal is granted, subject to 
the controlling regulations for the award of monetary 
benefits.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

